Per Curiam.

The defence offered by the defendant was insufficient. The award directed that the lessor of the plaintiff should ' pay to the defendant two several sums of money at different periods, and that if he gave the defendant “ good and sufficient security for the payment,” the possession of the premises was to be delivered to him. But as the award has not defined the nature of the security, and whether it was to consist of real or personal security, or to what extent, it is so far void, for uncertainty; and the lessor of the plaintiff, who is admitted to have a good title to the premises, is entitled to recover without any previous tender of security.
Judgment for the plaintiff.